NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3002-16T4

DANELE STILL,

              Petitioner-Respondent,

v.

STATE-OPERATED SCHOOL DISTRICT
OF THE CITY OF CAMDEN, CAMDEN
COUNTY,

          Respondent-Appellant.
___________________________________

              Argued June 5, 2018 – Decided July 5, 2018

              Before Judges Fisher, Sumners and Natali.

              On appeal from the New Jersey Commissioner of
              Education, Agency Docket No. 199-7/16.

              Adam S. Herman argued the cause for appellant
              (Adams   Gutierrez   &    Lattiboudere,   LLC,
              attorneys; Derlys M. Gutierrez, of counsel and
              on the briefs; Adam S. Herman, on the briefs).

              Andrew L. Schwartz argued the cause for
              respondent Danele Still (Schwartz Law Group,
              LLC, attorneys; Andrew L. Schwartz and Robert
              M. Schwartz, on the brief).

              Gurbir S. Grewal, Attorney General, attorney
              for respondent Commissioner of Education
              (James M. Esposito, Deputy Attorney General,
              on the statement in lieu of brief).
PER CURIAM

      The State Operated School District of the City of Camden

(District)   appeals   from    a    final     agency   determination       of   the

Commissioner of Education (Commissioner) affirming the decision

of   Administrative    Law    Judge       (ALJ)   Susan   M.    Scarola.        The

Commissioner concluded that the District violated Danele Still's

tenure rights when it failed to place her in a tenured teaching

position after terminating her position of lead educator.                         We

agree and affirm.

      After serving as a third and fourth grade teacher for seven

years, Still briefly left the District and was rehired as the

technology coordinator.        Still possessed the required standard

teaching   certificate   for       that    position.      The   District's      job

description defined the technology coordinator job as a "tenured

position" and required Still to provide "instructional support and

assistance to staff members [to] integrat[e] technology into the

curriculum."

      For the next fourteen years, Still served as the technology

coordinator until the District abolished the position.                 She was

then reassigned as a fifth grade teacher and a week later accepted

the position of lead educator, a job she held for two years.                 Still

obtained the required provisional principal certificate for that

title.   Two years later, the District informed Still that it would

                                          2                                A-3002-16T4
be terminating the lead educator position at the end of the

academic year and she was not entitled to "bumping rights" or

entitlements to other positions in the District.

      She challenged her termination by filing a certified petition

with the Commissioner.       Shortly thereafter, Still accepted a non-

tenured     position   in   the   District         as    the    manager    of    school

operations.      Still's    counsel       advised        the    District    that     her

acceptance of that position was without prejudice to the tenure

claims pleaded in the petition.

      The District moved to dismiss the petition on two discrete

grounds.     First, it contended that Still "did not accrue tenure

under her elementary school teacher certificate due to her service

in the abolished [t]echnology [c]oordinator position because it

was   a   non-instructional       position        that    required    no   classroom

instruction     commensurate       with       this      certificate."           In   the

alternative, the District maintained that Still relinquished any

accrued tenure rights "when she accepted the [m]anager, [s]chool

[o]perations     position    .    .   .       a   distinct      non-tenured,         non-

certificated, non-teaching staff position." (emphasis added).

      The   Commissioner    transferred           the    case   to   the   Office      of

Administrative Law as a contested matter. In her written decision,

the ALJ concluded that pursuant to N.J.S.A. 18A:28-5, Still accrued

tenure as a technology coordinator because she "worked in a

                                          3                                     A-3002-16T4
position for which a teaching certificate was required, held the

appropriate certificate, and served the requisite period of time."1

Relying on the plain language of the statute, ALJ Scarola held

that "when [Still] acquired tenure as technology coordinator, she

also acquired tenure in all positions for which she was qualified

under her instructional certificate" and noted that "since [Still]

held an elementary school endorsement, she earned tenure in all

elementary teaching positions."            ALJ Scarola also determined that

a   certified    teaching      position       need   not    have    an    instruction

component to qualify for tenure as the statute imposed no such

requirement.          Finally,   ALJ      Scarola       concluded    that     Still's

acceptance of the manager of school operations position did not

relinquish      her   tenure     rights       because      Still    was    improperly

terminated, accepted the position without prejudice to her tenure

claims and she had an obligation to mitigate damages.

      The District filed exceptions with the Commissioner.                           In

addition to those arguments rejected by the ALJ, the District

raised for the first time before the Commissioner an issue at the

center of the appeal:       that the position of technology coordinator

is an "unrecognized" title pursuant to N.J.S.A. 18A:27-1, N.J.S.A


1
   Because the District introduced factual matters outside the
pleadings, ALJ Scarola converted the District's motion to dismiss
and Still's opposition as a motion and cross-motion for summary
decision.

                                          4                                   A-3002-16T4
18A:27-4 and N.J.A.C. 6A:9B-5.5.              As an unrecognized title, the

District maintained that before Still could accrue tenure as the

technology coordinator, the Executive County Superintendent (ECS)

must approve the position and determine the necessary title and

certification.      According to the District, because there was no

evidence of such approval, the ALJ erred in concluding Still

accrued tenure.

     The Commissioner rejected all of the District's arguments and

adopted ALJ Scarola's decision as the final determination.                              In

denying    the     District's         exceptions,        the    Commissioner          was

"[un]persuaded      by    the     [District's]          reliance       on   unreported

decisional    law[]      from    over   thirty     years       ago."        As   to   the

requirement      that    the    ECS   approve     the    technology         coordinator

position, the Commissioner held it was "inconsequential" to a

determination of Still's tenure rights as neither the tenure

statute nor the enabling regulations condition the accrual of

tenure on ECS approval.          Further, the Commissioner concluded that

even if such approval was necessary "holding [Still] accountable

in any way for the Board's administrative failure would contravene

the principles of fairness and equity."

     On appeal, the District claims the ALJ and Commissioner (1)

improperly converted the motion to dismiss to a motion for summary

decision   and     improvidently        granted    Still's       cross-motion         for

                                          5                                      A-3002-16T4
summary decision in the presence of genuine and material fact

disputes; (2) incorrectly concluded that Still accrued tenure in

the unrecognized technology coordinator position that did not have

an instructional component; and (3) failed to conclude that Still

relinquished any accrued tenure rights when she accepted the

manager of school operations position.       Notably, the District

raises for the first time on appeal that Still also waived her

accrued tenure when she accepted the lead educator position.

     We begin with our standard of review.    The test for granting

a motion for summary decision before an administrative agency is

largely the same as the test for granting motions for summary

judgment under Rule 4:46-2.    Contini v. Bd. of Educ., 286 N.J.

Super. 106, 121 (App. Div. 1995).       However, our review of an

agency's summary decision differs slightly from our de novo review

of a court's grant of summary judgment.     Busciglio v. DellaFave,

366 N.J. Super. 135, 139 (App. Div. 2004).    Although we employ a

de novo standard of review to an agency's determination that there

are no genuine issues of material fact, we aim to "give substantial

deference to the interpretation an agency gives to a statute that

the agency is charged with enforcing."     St. Peter's Univ. Hosp.

v. Lacy, 185 N.J. 1, 15 (2005) (quoting Smith v. Director, Div.

of Taxation, 108 N.J. 19, 25 (1987)).     Generally, we will affirm

an agency's decision unless "there is a clear showing that it is

                                6                           A-3002-16T4
arbitrary, capricious, or unreasonable." J.B. v. N.J. State Parole

Bd., 229 N.J. 21, 43 (2017) (quoting In re Herrmann, 192 N.J. 19,

27 (2007)).     However, we are "in no way bound by [an] agency's

interpretation of a statute or its determination of a strictly

legal issue."     L.A. v. Bd. of Educ., 221 N.J. 192, 204 (2015)

(alteration in original) (quoting Dep't of Children & Families,

Div. of Youth & Family Servs. v. T.B., 207 N.J. 294, 302 (2011)).

     Based upon these standards, we are satisfied that the agency

decision was reasonable and firmly based on the relevant statutory

language and comports with common sense and logic.              We affirm

substantially    for    the    reasons   expressed   in   the   ALJ's   and

Commissioner's written decisions.          We add the following brief

comments.

     A right to tenure accrues only upon compliance with specific

statutory conditions.         Platia v. Bd. of Educ., 434 N.J. Super.

382, 388 (App. Div. 2014).         An employee must clearly prove the

right to tenure.       Canfield v. Bd. of Educ., 51 N.J. 400 (1968).

Tenure laws should be liberally construed in light of their

remedial purpose.      Spiewak v. Bd. of Educ., 90 N.J. 63, 74 (1982).

     When interpreting a statute, our goal "is to ascertain the

intent of the Legislature with reasonable certainty."           No Illegal

Points, Citizens for Drivers' Rights, Inc. v. Florio, 264 N.J.

Super. 318, 323 (App. Div. 1993).           The starting point of the

                                     7                             A-3002-16T4
inquiry "is the language of the statute itself," Marshall v.

Klebanov, 188 N.J. 23, 36-37 (2006), and "[a]ll terms in a statute

should be accorded their normal sense and significance," Velazquez

v. Jiminez, 172 N.J. 240, 256 (2002).

      As the ALJ and Commissioner pointed out, the tenure statute

is clear.   In addition to the enumerated positions, "all teaching

staff members employed . . . in the positions of teacher . . . and

such other employees as are in positions which require them to

hold appropriate certificates issued by the board of examiners

. . . shall be under tenure." N.J.S.A. 18A:28-5(a) (emphasis

added).   Because it was undisputed that Still held an appropriate

certificate for over fourteen years as the technology coordinator,

she accrued tenure.      Nothing in the statute or the enabling

regulations supports the requirement urged by the District that

the   technology   coordinator    position   must   have   an   instruction

component or be approved by the ECS before the holder of the

position acquires tenure.        The ALJ's and Commissioner's refusal

to graft conditions onto the statute was eminently reasonable.

      Likewise, there was nothing arbitrary or capricious about the

Commissioner's legal conclusion, grounded in fairness and equity,

that even if ECS approval was necessary, it was the District’s

responsibility, not Still's, to obtain it given Still had dutifully



                                    8                               A-3002-16T4
worked for over fourteen years as the technology coordinator,

described by the District as a tenured position.

     The District's waiver arguments fare no better.             It is well

established    that   waiver   is    a   "voluntary      and    intentional

relinquishment of a known right" evidenced by a clear, unequivocal

and decisive act from which an intention to relinquish the right

can be based.      Sroczynski v. Milek, 197 N.J. 36, 63-64 (2008)

(quoting Knorr v. Smeal, 178 N.J. 169, 177 (2003)).             A waiver is

effective when a party possesses full knowledge of its legal rights

and an intent to waive those rights.       Sroczynski, 197 N.J. at 63.

Also, the "intent to waive need not be stated expressly, provided

the circumstances clearly show that the party knew of the right

and then abandoned it, either by design or indifference."               Knorr,

178 N.J. at 177.

     Before the ALJ, the District based its waiver argument only

on Still's acceptance of the manager of school operations position.

Although the ALJ correctly acknowledged that an employee can,

under certain circumstances, waive accrued tenure by accepting a

non-tenured position, here, Still had already accrued tenure and

was improperly denied the exercise of those rights.             Second, she

promptly filed an appeal and, on the day she accepted a position

as manager of school operations, her counsel wrote to the District

specifically    reserving   all     of   her   rights.         Under     these

                                    9                                  A-3002-16T4
circumstances, it is clear that Still did not relinquish her rights

"either by design or indifference."             Ibid.

     The    ALJ   and    Commissioner    also    reasonably   concluded        that

Still's acceptance of a non-tenured position was appropriate to

mitigate her damages.        It can hardly be characterized as arbitrary

or capricious for the ALJ and Commissioner to decide that an

employee improperly removed from a tenured position may engage in

other     meaningful     employment     while    the    contested   matter        is

resolved.    J.B., 229 N.J. at 43.

     We    decline      to   address   the   District's    claim    that     Still

abdicated her accrued tenure when she accepted the lead educator

position as it was not raised before the ALJ or Commissioner.                     It

is well settled that we will "not consider issues not raised below

at an administrative hearing" unless they are of "public importance

and will likely arise in the future."             In re Stream Encroachment

Permit, Permit No. 0200-04-0002.1 FHA, 402 N.J. Super. 587, 602

(App. Div. 2008); see also Nieder v. Royal Indem. Ins. Co., 62

N.J. 229, 234 (1973).         This issue satisfies neither criterion.2


2
  The District's reliance upon DiNapoli v. Bd. of Educ., 434 N.J.
Super. 233 (App. Div. 2014) is misplaced as it is factually
distinguishable. In DiNapoli, 434 N.J. Super. at 235, 239-40, the
court reversed the finding of the Commissioner that the plaintiff
retained tenure rights upon transferring from a secretarial
tenured position, to a non-certified position, and then to a
certified position. The court recognized that N.J.S.A. 18A:17-2


                                       10                                  A-3002-16T4
     To the extent we have not directly addressed the balance of

the District's arguments, we find them to lack sufficient merit

to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

     Affirmed.




authorizes tenure to be maintained while an employee serves in
secretarial employment. Id. at 239. However, the court held that
the statute does not "reflect a legislative design to provide
secretaries, who have relinquished their positions for non-
secretarial certificated employment, the right to retain tenure."
Ibid. In contrast, the court recognized that N.J.S.A. 18A:28-6
"afford[s]   tenure    retention   rights   to teachers   .  .   .
notwithstanding promotion or transfer." Id. at 240.
     First,   as    we  have   already   held, Still's   purported
relinquishment of her accrued tenure as a result of her acceptance
of the lead educator position was not raised before the ALJ or
Commissioner.    Further, we note that the record before the ALJ
contains Still's unrebutted certified petition in which she states
that she was promoted to lead educator and that the position
required a principal certificate. Unlike the statute in DiNapoli,
N.J.S.A. 18A:28-6 recognizes Still's right to retain tenure upon
her acceptance of the lead educator position. See DiNapoli, 434
N.J. Super. at 240.



                               11                          A-3002-16T4